




EXHIBIT 10.27








REVOLVING SUBORDINATED
LOAN AGREEMENT
BETWEEN
MERCHANTS BANCORP,
an Indiana corporation
AND
STONEGATE MORTGAGE CORPORATION,
an Ohio corporation
April 15, 2014
2
REVOLVING SUBORDINATED LOAN AGREEMENT
This Revolving Subordinated Loan Agreement (“Agreement”) is entered into at
Indianapolis, Indiana, effective the 15th day of April, 2014 by and between
Stonegate Mortgage Corporation, an Ohio corporation (“Lender”), with a mailing
address of 9190 Priority Way West Drive, Suite 300, Indianapolis, Indiana 46240,
and Merchants Bancorp, an Indiana corporation (“Borrower”), with a principal
mailing address of 11555 North Meridian Street, Suite 400, Carmel, Indiana
46032.
NOW, THEREFORE, in order to induce Lender to make the loan hereunder, as well as
for other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by the parties hereto, Lender and Borrower hereby agree to
the following.
Section 1.AMOUNT OF LOAN.
1.Principal Amount
. Borrower hereby promises to pay when due to the order of Lender, in lawful
money of the United States of America, the aggregate unpaid principal amount of
all advances of funds, up to Twenty-Five Million Dollars ($25,000,000) (the
“Maximum Amount”), made by Lender to Borrower hereunder. Borrower shall also pay
interest on the unpaid principal amount outstanding at rates in accordance with
the terms hereof. Funds may be disbursed by Lender in multiple Advances and
repaid by Borrower as follows:
(a)Lender shall advance funds to Borrower, subject to the Maximum Amount, as
requested in writing by Borrower (a “Draw Notice”) at least 30 days in advance
of the proposed date of disbursement, provided, however, that Lender will be
obligated to advance funds to Borrower only to the extent that the unpaid
principal balance of the Note (as defined below), after taking into account the
advance requested in the Draw Notice, does not exceed an amount equal to the sum
of (i) ten percent (10%) of the aggregate funded balances of the outstanding
warehouse loans extended to




--------------------------------------------------------------------------------




borrowers by NattyMac Funding, Inc., an Indiana corporation (“Funding”), (ii)
the aggregate equitable interests of Funding in warehouse loans originated by
NattyMac, LLC, an Indiana limited liability company (“NattyMac”), in which
Funding owns a participation interest (the “Aggregate Warehouse Participation
Amount”), and (iii) the aggregate equitable interests of Funding in residential
mortgage loans originated by Lender in which Funding owns a participation
interest pursuant to the Participation Agreement between Lender and Funding of
even date (the “Aggregate Mortgage Loan Participation Amount”).
(b)Borrower shall repay Lender an amount set forth in a written notice (a
“Repayment Notice”) from Lender, to the extent the unpaid principal amount of
the Note exceeds the sum of (i) ten percent (10%) of the aggregate outstanding
warehouse loan commitments extended to borrowers by Funding, including amounts
advanced thereunder, (ii) the Aggregate Warehouse Participation Amount, and
(iii) the Aggregate Mortgage Loan Participation Amount. Borrower may limit or
restrict payment if the aforementioned criterion is not met. Repayment shall
occur at least 30 days from the repayment date (the “Repayment Date”) set forth
in such Repayment Notice.
(c)The principal balance of the Note shall automatically be reduced on a dollar
for dollar basis in the amount of any loss recognized by Funding in the ordinary
course of conducting its business as a warehouse lender to mortgage loan
originators.
(d)Borrower may prepay amounts owed on the Note in full or in part at any time
without penalty.
2.Use of Proceeds
. Borrower shall invest the funds advanced by Lender hereunder in its
wholly-owned subsidiary, Merchants Bank of Indiana (“Merchants”), and shall
cause Merchants to invest such funds in ownership units of its wholly-owned
subsidiary, Funding.
Section 2.INTEREST.
1.Interest
.
(a)Interest will accrue under the Subordinated Promissory Note of even date
herewith executed by and between Borrower and Lender (the “Note”) as described
in the Note.
(b)Basic Interest (as defined in the Note) shall be payable by Borrower in
arrears on the fifteenth (15th) day of each calendar quarter, and at the
maturity of the Note, whether by acceleration or otherwise.
(c)Additional Interest (as defined in the Note) shall be payable by Borrower to
Lender within 30 days of the end of each calendar quarter based upon the net
income or loss of Funding during the quarter then ended, and, to the extent
applicable, upon the Maturity Date based upon the net income or loss of Funding
during the period beginning upon the end of the preceding calendar quarter
through the Maturity Date.
2.Usury Laws
1.. It is the intention of the parties hereto to comply strictly with all
applicable usury laws. All agreements between Borrower and Lender, whether now
existing or hereafter arising and whether written or oral, are hereby expressly
limited so that in no contingency or event whatsoever, whether by reason of
acceleration of the maturity hereof, or otherwise, shall the amount paid, or
agreed to be paid to Lender for the use, forbearance, or detention of the money
to be loaned hereunder or otherwise or for the payment or performance of any
covenant or obligation contained herein or in any other document evidencing,
securing, or pertaining to the indebtedness evidenced hereby, exceed the maximum
amount permissible under applicable law. If from any circumstance whatsoever
fulfillment of any provision hereof or of such other documents, at the time
performance of such provision shall be due, shall involve transcending the limit
of validity prescribed by law, then ipso




--------------------------------------------------------------------------------




facto, the obligation to be fulfilled shall be reduced to the limit of such
validity, and if from any such circumstance Lender shall ever receive as
interest or otherwise an amount which would exceed the highest lawful rate, such
amount which would be excessive interest shall be applied to the reduction of
the principal indebtedness of Borrower to Lender, and not to the payment of
interest, or if such excessive interest exceeds the unpaid balance of principal
hereof, such excess shall be refunded to Borrower. All sums paid or agreed to be
paid by Borrower for the use, forbearance or detention of the indebtedness of
Borrower to Lender hereunder shall, to the extent permitted by applicable law,
be amortized, prorated, allocated and spread throughout the full term of such
indebtedness until payment in full in such manner that there will be no
violation of applicable laws pertaining to the maximum rate or amount of
interest which may be contracted for, charged or received with respect to such
indebtedness. Borrower shall not institute any action or file any defense based
upon the charging or collecting of usurious interest hereunder unless (i)
Borrower shall give Lender written notice of an intent to do so and (ii) Lender
shall fail to comply with the terms hereof by making necessary adjustments as
required by this Section, and notify Borrower of such compliance within fifteen
(15) days after receipt by Lender of such written notice from Borrower. The
provisions of this Section shall be given precedence over any other provision
contained herein or in any other agreement between the parties hereto that is in
conflict with the provisions of this Section.
Section 3.Maturity
. If not sooner paid by Borrower or accelerated by Lender upon the occurrence of
an Event of Default hereunder, the principal amount and accrued and unpaid
interest thereon, together with all other costs and expenses for which Borrower
is responsible under the Note (collectively, the “Indebtedness”) shall be due on
the Maturity Date, as defined in the Note.
Section 4.collateral
. As collateral and security for the obligations of Borrower hereunder, Borrower
shall cause Merchants to grant to Lender a pledge and first-lien security
interest in and to all of the issued and outstanding stock of Funding. The
pledge and security interest granted hereunder shall be evidenced by, and
Borrower shall cause Merchants to execute and deliver, a Stock Pledge Agreement
(the “Pledge Agreement”) in the form of Exhibit A attached hereto. Borrower will
deliver to Lender prior to the initial advance of funds hereunder the unanimous
consent of Merchants’ board of directors in a form satisfactory to Lender
authorizing and approving the execution of the Pledge Agreement by Merchants and
the consummation of the transactions contemplated thereby.
Section 5.SUBORDINATION
. This Agreement and the Note shall be subject to the terms of a Subordination
Agreement of even date executed among Borrower, Lender and The Huntington
National Bank (the “Subordination Agreement”).
Section 6.WARRANTIES AND REPRESENTATIONS
. Borrower represents and warrants to Lender as of the date hereof and as of
each date on which Lender advances to Borrower hereunder that, as of such date:
1.Corporate Organization and Authority
. Borrower:
(a)is a corporation duly organized and validly existing under the laws of the
State of Indiana;
(b)has and possesses all requisite corporate right, power and authority and all
necessary licenses and permits to own and operate its properties, to carry on
its business as now conducted and as presently proposed to be conducted, and to
enter into the Loan Documents and to perform its obligations thereunder;




--------------------------------------------------------------------------------




(c)has taken the necessary action to authorize the execution and delivery of the
Loan Documents and the borrowings thereunder;
(d)The Board of Directors of Borrower has duly authorized the execution and
delivery of this Agreement, the Note, the Subordination Agreement and documents
contemplated herein and executed in connection with this Agreement will
constitute legal, valid and binding obligations of Borrower enforceable in
accordance with their terms, except as enforcement is subject to equitable and
other limitations applied by courts, and debtor’s rights generally.
(e)The execution, delivery and performance of this Agreement, the Note and the
Subordination Agreement and the compliance by Borrower with all the provisions
of this Agreement, the Note and the Subordination Agreement applicable to
Borrower:
(i)are within the corporate powers of Borrower;
(ii)are legal and will not conflict with, result in any breach in any of the
provisions of, constitute a default under, or result in the creation of any lien
or encumbrance other than as created by this Agreement and any other documents
executed in connection with the Loan upon any property of Borrower under the
provisions of, any agreement, charter instrument, articles of incorporation,
bylaw or other instrument to which Borrower or Merchants is a party or by which
Borrower or Merchants may be bound; and
(iii)do not violate, contravene, or cause a breach or a default under any
applicable laws, rules or regulations, or any agreement, contract or instrument
to which Borrower or Merchants is a party.
(f)There are no limitations in any indenture, mortgage, deed of trust or other
agreement or instrument to which Borrower is now a party or by which Borrower
may be bound with respect to the payment of principal or interest on any
indebtedness of Borrower, including the Note to be executed in connection with
this Agreement.
Section 7.covenants.
1.Covenants of Borrower
. Borrower hereby covenants and agrees with Lender as of the date hereof and for
so long as any amounts remain payable by Borrower hereunder:
(a)Borrower shall maintain its corporate existence and good standing in the
jurisdiction of its organization.
(b)Borrower shall keep or cause to be kept in reasonable detail books and
records setting forth an account of the assets and business of Borrower and
Funding and, as applicable, shall clearly reflect therein the warehouse loans
extended to borrowers by Funding, the repayment of such warehouse loans, and the
disposition of the mortgage loans and related collateral securing such loans.
(c)Borrower shall deliver to Lender:
(i)Within 30 days of the end of each month, unaudited financial statements of
Funding for the month and year-to-date periods then ended;
(ii)Within 30 days of the end of each calendar quarter, unaudited financial
statements of Borrower for the quarter and year-to-date periods then ended;
(iii)Within 90 days of the end of each fiscal year, audited financial statements
of Borrower; and
(iv)Promptly upon becoming aware thereof, notice of any potential or existing
Event of Default or material event, including the commencement of, or any
determination in, any legal, judicial or regulatory proceedings which, if
adversely determined, would be reasonably likely to result in a material adverse
effect to the business of Borrower or Funding.
Section 8.Advances of Funds to borrower.
1.Obligation to make Advances
. The obligation of Lender to make any advance of funds to Borrower hereunder
shall be subject to




--------------------------------------------------------------------------------




the following conditions precedent:
(a)Borrower shall provide Lender on the date of any such advance of funds a
certificate, signed by an officer of Borrower with knowledge of the matters set
forth therein, certifying that, as of such date, (i) all of the representations
and warranties of Borrower contained in Section 6 hereof are true and correct,
except to the extent that such representations and warranties expressly relate
to an earlier date, in which event, such representations and warranties remain
true and correct as of such earlier date, and (ii) Borrower has performed and
complied with all agreements, covenants and conditions contained herein and
contemplated hereby which are required to be performed or complied with by
Borrower.
(b)Prior to the initial advance of funds hereunder, Borrower shall have
delivered to Lender: (i) a resolution of Borrower authorizing the execution and
delivery of this Agreement, the Note, the Subordination Agreement and any other
instrument or document executed and delivered by Borrower to Lender in
connection with the Loan and all acts required to be performed by Borrower
hereunder and thereunder; and (ii) a certificate of existence for Borrower
issued by the Secretary of State of the state of its formation dated not more
than thirty (30) days prior to the date of such initial advance.
Section 9.EVENTS OF DEFAULT.
1.Nature of Events
. An “Event of Default” shall exist if any of the following occurs and is
continuing:
(a)Borrower fails to make any payment of interest or principal on the Note
within thirty (30) days after the date when due pursuant to the terms of the
Note and the continuation of such failure for a period of ten (10) days after
written notice of such failure has been sent to Borrower;
(b)Borrower, Merchants or Lender, as applicable, fails or neglects to perform,
keep, or observe, or is otherwise in breach of, any other material term,
provision, condition, covenant, representation, warranty, or agreement contained
in this Agreement, the Note, the Subordination Agreement or Pledge Agreement
(each, a “Loan Document” and collectively, the “Loan Documents”), or in any
other present or future agreement between, on the first part, Borrower,
Merchants or Funding, and, on the second part, Lender or NattyMac, and as to any
default or breach under such other term, provision, condition, covenant,
representation, warranty, or agreement that can be cured, has failed to cure
such default or breach within ten (10) days after delivery by the non-defaulting
party of written notice thereof, provided, however, that Lender will not be
obligated to advance any funds to Borrower hereunder during a cure period
following a default by Borrower.
(c)An event of default has occurred under the Services Agreement of even date
herewith between Funding and NattyMac as the result of a material breach thereof
which breach has not been cured or remedied within the 30-day period following
receipt of notice of such breach.
(d)Any material misrepresentation or material misstatement exists now or
hereafter in any warranty or representation set forth herein or in any
certificate or writing delivered to a party hereto by the other party hereto or
any person acting on behalf of a party hereto pursuant to this Agreement or to
induce a party hereto to enter into this Agreement or any other Loan Document.
(e)Borrower or Lender becomes insolvent or bankrupt, or makes an assignment for
the benefit of creditors, or consents to the appointment of a trustee, receiver
or liquidator; and
(f)Bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings are instituted by or against Borrower or Lender and are not
dismissed or discharged within sixty (60) days of the filing thereof.
Section 10.lender’s rights and remedies.
1.Default Remedies
. Upon the occurrence and during the continuance of an Event of Default by
Borrower, Lender may,




--------------------------------------------------------------------------------




subject to the terms and conditions of the Subordination Agreement, at its
election and without notice of its election and without demand, do any one or
more of the following, all of which are authorized by Borrower:
(a)At the option of Lender, declare all of the indebtedness evidenced by the
Note and remaining unpaid, including without limitation the entire unpaid
principal balance, and any accrued and unpaid interest, without demand or
notice, to become immediately due and payable, anything contained in the Note to
the contrary notwithstanding. Notwithstanding anything herein or elsewhere to
the contrary, Borrower’s liability and Lender’s recourse against Borrower
pursuant to this Agreement or under the Note and any other document shall at all
times be limited to exercising its rights under the Pledge Agreement.
(b)Cease advancing money or extending credit to or for the benefit of Borrower
under this Agreement or under any other agreement between Borrower and Lender.
2.Waiver and Amendment
. Except as otherwise expressly set forth herein, to the extent permitted by
law, Borrower hereby waives demand, notice, protest, notice of acceptance of
this Agreement, notice of loans made, credit extended, or other action taken in
reliance hereon and all other demands and notices of any description. With
respect to any amounts payable to Lender hereunder, Borrower assents to any
extension or postponement of the time of payment or any other indulgence, to the
addition or release of any party or person primarily or secondarily liable, to
the acceptance of partial payments thereon and the settlement, compromise or
adjustment of any thereof, all in such manner and at such time or times as
Lender may deem advisable. No delay or omission on the part of Lender in
exercising any right shall operate as a waiver of such right or any other right.
A waiver on any one occasion shall not be construed as a bar to the exercise of
any right on any future occasion. All rights and remedies of Lender as to any
amount payable to Lender hereunder whether evidenced hereby or by any other
instrument or papers shall be cumulative and may be exercised singly,
successively or together.
3.Demand; Protest
. Borrower waives demand, protest, notice of protest, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper and guarantees at any time held by Lender
on which Borrower may in any way be liable.
Section 11.Borrower’s RIGHTS AND REMEDIES.
A default by Lender or any Affiliate of Lender under any agreement with Funding,
Merchants, or Borrower shall excuse Borrower’s performance under this Agreement,
the Note, the Pledge Agreement and the Services Agreement for as long as the
default exists. For the purpose of this Section, an “Affiliate” shall mean any
entity that controls, is controlled by, or is under common control with Lender.
Section 12.MISCELLANEOUS
1.Notices
. All communications under this Agreement or under the Note executed pursuant
hereto shall be in writing and shall be mailed by first class mail, postage
prepaid to the addresses of the parties set forth on page one (1) of this
Agreement or such address which the parties may give notice of in writing.
2.Successors and Assigns
. Except as herein provided, this Agreement shall be binding upon and inure to
the benefit of Borrower and Lender and any other party thereto and Borrower’s
respective successors and assigns. Notwithstanding the foregoing, Lender,
without the prior written consent of Borrower, which consent may be withheld in
Borrower’s sole discretion, may not assign, transfer or set over to another
party the Note or this Agreement, in whole or in part.




--------------------------------------------------------------------------------




3.Amendment and Waiver
. This Agreement may be amended, and the observance of any term of this
Agreement may be waived, with (and only with) the written consent of Borrower
and Lender.
4.Counterparts
. This Agreement may be executed in multiple counterparts, and delivery of an
executed counterpart of a signature page of this Agreement by electronic means
shall be effective as delivery of a manually executed counterpart of this
Agreement.
5.Governing Law and Venue
. This Loan Agreement is delivered to Lender in the State of Indiana and is
executed under and shall be governed by and construed in accordance with the
laws of the State of Indiana, notwithstanding that Indiana conflicts of law
rules might otherwise require the substantive rules of law of another
jurisdiction to apply. Borrower and Lender each hereby submits to the exclusive
jurisdiction of the state and Federal courts located in the State of Indiana.
6.Waiver of Trial by Jury
. Any suit, action or proceeding, whether a claim or counterclaim, brought or
instituted by any party on or with respect to this Loan Agreement or any other
document executed in connection herewith or which in any way relates, directly
or indirectly to the Loan Agreement or any event, transaction or occurrence
arising out of or in any way connected with the Note or the dealings of the
parties with respect thereto, shall be tried only by a court and not by a jury.
BORROWER AND LENDER EACH EXPRESSLY WAIVE ANY RIGHT TO A TRIAL BY JURY IN ANY
SUCH SUIT, ACTION OR PROCEEDING. Borrower acknowledges that Borrower may have a
right to a trial by jury in any such suit, action or proceeding and that
Borrower hereby is knowingly, intentionally and voluntarily waiving any such
right. Borrower further acknowledges and agrees that this Section is material to
this Loan Agreement and that adequate consideration has been given by Lender and
received by Borrower in exchange for the waiver made by Borrower pursuant to
this Section.
7.Severability
. Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or thereof or affecting the validity or enforceability of such
provision in any other jurisdiction.
8.Headings
. Any Article and Section headings in the Note are included herein and therein
for convenience of reference only and shall not constitute a part of this
Agreement and shall not affect the construction of, or be taken into
consideration in the interpretation of this Agreement.
9.Gender
. Whenever the context so requires, reference herein or in this Agreement to the
masculine gender shall include the feminine gender or in either case the neuter
and vice versa; and the singular shall include the plural and vice versa.
10.No Partnership or Joint Venture
. Borrower and Lender expressly agree that the only relationship intended to be
created between them in connection with the Loan is that of lender and borrower
and that the relationship in no way is intended to create a partnership, joint
venture, tenancy in common, or joint tenancy between them.
11.Waiver of Damages




--------------------------------------------------------------------------------




. To the extent permitted by applicable law, Borrower and Lender shall not
assert, and each hereby waives, any claim against the other, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or any agreement or instrument contemplated hereby,
including, without limitation, the Loan or the use of the proceeds thereof.
[Remainder of page intentionally blank; signatures on following page(s)]


2
IN WITNESS WHEREOF, Borrower and Lender have caused this Agreement to be
executed and delivered as of the date first above stated.
Lender:


STONEGATE MORTGAGE CORPORATION,
an Ohio corporation
By:    /s/ John Macke    
Name:    John Macke        
Title:    Chief Financial Officer        




Borrower:


MERCHANTS BANCORP,
an Indiana corporation
By:    /s/ Randall D. Rogers Jr.    
Name:    Randall D. Rogers Jr.
Title:    Assistant Secretary


 
INDS01 1452024v2




